Citation Nr: 0518228	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  He died on April [redacted], 2000.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 Decision Review 
Officer's decision, and a September 2003 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was previously denied by 
the Board in October 2002 and thus, the issue is properly 
characterized as it appears on the cover page of the instant 
decision.  It is noted that, in an April 2004 rating 
decision, the RO apparently found that new and material 
evidence was submitted, as they proceeded to consider the 
claim on the merits.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question 
before the Board is whether new and material evidence has 
been presented.  

The October 2002 Board decision also remanded the issues of 
entitlement to service connection for a back disability and 
entitlement to a rating in excess of 70 percent for PTSD, 
both for accrued benefits purposes.  The purpose of that 
remand was to instruct the RO to issue a statement of the 
case as to those claims pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  

Subsequent to the October 2002 Board remand on the accrued 
benefits claims, a statement of the case was issued in 
December 2002.  A substantive appeal was not timely filed and 
those issues have not been certified for appeal.  As such, 
the Board has no jurisdiction over those claims.

Finally, in the appellant's October 2004 VA Form 9 she 
requested a hearing before a Veterans Law Judge to be held in 
Washington, DC.  The hearing was scheduled for February 15, 
2005.  In a signed statement dated January 27, 2005, the 
appellant indicated that she desired to cancel her personal 
hearing.  As such, the request is deemed withdrawn. 38 C.F.R. 
§ 20.702(e). 


FINDINGS OF FACT

1.  In an October 2002 Board decision, entitlement to service 
connection for the cause of the veteran's death was denied.

2.  The evidence received subsequent to the October 2002 
Board decision which denied service connection for the cause 
of the veteran's death, was not previously submitted to 
agency decision makers, is not cumulative or redundant and, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for the cause of the veteran's death.  

3.  The veteran died on April [redacted], 2000; the death certificate 
lists the immediate cause of death as cardiac arrest, due to 
or the consequence of pneumonia, and head and neck cancer.  
Chronic obstructive pulmonary disease (COPD) was listed as 
another significant condition contributing to death but not 
related thereto.

4.  At the time of the veteran's death, service connection 
had been established for PTSD rated as 70 percent disabling 
from January 1999 and an appendectomy scar rated as 
noncompensable from March 1946.  A total rating for 
compensation purposes based on individual unemployability had 
been awarded effective from January 1999.

5.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.

6.  The competent evidence does not demonstrate that the 
veteran's service-connected PTSD caused him to use tobacco 
products after service.

7.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

8.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.

9.  Rating actions issued in March 1946, October 1946, 
October 1949, December 1954, December 1956, February 1959, 
March 1996, January 1999, and November 1999 fail to 
demonstrate that the incorrect facts, as they were known at 
the time, were considered or that the law as it existed at 
the time was misapplied.




CONCLUSIONS OF LAW

1.  The October 2002 Board decision which denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. §§ 7103(a) and 7104 (West 2002).

2.  The evidence received subsequent to the October 2002 
Board decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159  (2004).

3.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2004); VAOPGCPREC 6-2003 
(October 28, 2003).

4.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2004).

5.  Rating actions issued in March 1946, October 1946, 
October 1949, December 1954, December 1956, February 1959, 
March 1996, January 1999, and November 1999 did not contain 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7111; 38 
C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in January 2001, July 2003 and December 
2003 apprised the appellant of the information and evidence 
necessary to substantiate her claims.  Such correspondence 
also apprised her as to which information and evidence, if 
any, that she is to provide, and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
She was also advised to send any evidence in her possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
claimant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the claimant was not given prior 
to the first AOJ adjudication of each claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of her case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Medical opinions from both private and VA 
doctors are also associated with the claims file.  
Additionally, a transcript of the claimant's September 2001 
RO hearing and her August 2002 personal hearing before the 
undersigned are of record.  

The Board has carefully reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and malignant tumors become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2004).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2004).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

Entitlement to DIC benefits under 38 U.S.C.A. § 1318

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability. 38 C.F.R. § 3.22(c).

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  
  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).   As the appellant's 
representative filed a claim to reopen in May 2003, the 
revised version of the law is applicable in this case.

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2004).   

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the claimant in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Clear and unmistakable error

An unappealed decision of the Regional Office (RO) or the 
Board becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 
20.1400 (2004).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).



I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

Discussion

The appellant first raised a claim of entitlement to service 
connection for the cause of the veteran's death in June 2000.  
The issue was first considered and denied by the RO in a July 
2001 rating determination.  The appellant initiated an appeal 
and the matter ultimately came before the Board in October 
2002.  

The evidence associated with the claims file at the time of 
the October 2002 Board decision included the veteran's 
service medical records, VA examination reports dating from 
1946 to 1999, VA hospitalization summaries dated in October 
1947 and March 1952, and private medical records dating from 
1952 to the time of the veteran's death.  Also of record were 
the appellant's contentions, including a transcript of her 
testimony before the RO in September 2001 and before the 
undersigned in August 2002.  

The aforementioned evidence showed no complaints or findings 
concerning any disabilities involving carcinoma of the lungs 
during service.  Moreover, VA examinations in September 1946, 
November 1947, October 1949, October 1950, November 1954, 
November 1956, and January 1959 were negative for heart 
disease, lung disease, or cancer.   October 1947 and March 
1952 VA hospitalization reports were similarly negative.  

The evidence of record at the time of the Board's October 
2002 decision further showed that the veteran suffered a mild 
myocardial infarction in 1988.  Such fact was noted in a 
February 1996 VA heart examination report, in which the 
veteran was diagnosed with coronary artery disease (CAD) with 
status post myocardial infarction and functional Class I 
angina by history.  A March 1996 VA medical memorandum found 
that the veteran's CAD was not attributable to nervous 
factors.  The examiner specifically opined that the 1988 mild 
myocardial infarction was not the result of PTSD/anxiety 
disorder and there were no neurological problems found that 
could be related to PTSD/anxiety disorder.  

In addition to demonstrating a post-service myocardial 
infarction, the evidence of record at the time of the Board's 
October 2002 decision also revealed a diagnosis of COPD, as 
indicated in February 1996 chest x-rays.  Moreover, the 
medical evidence also showed treatment for head and neck 
cancer in 2000.  That condition was treated by M. K. Z., 
M.D., who submitted a statement dated in June 2000 asserting 
that the veteran's death was not related to his cancer, but 
rather was due to his continued weakened medical condition 
complicated by PTSD and the deterioration of his 
cardiopulmonary system.  In correspondence dated in August 
2000, Dr. M. K. Z. opined that it was at least possible that 
the disability causing or contributing to the veteran's death 
was PTSD, which began or worsened during his military 
service.

Other evidence of record at the time of the last final Board 
decision also addressed the cause of the veteran's death.  
Specifically, a July 2001 VA examination report indicated 
that the veteran had been admitted to the hospital with 
pneumonia, which resulted in respiratory arrest.  Cardiac 
arrest was noted subsequent to the respiratory failure as a 
result of pneumonia.  The examiner opined that cardiac arrest 
was not related to PTSD and further, that the veteran had 
severe hypoxia as a result of pneumonia, which was a terminal 
event leading to cardiac arrest.

Finally, the veteran's death certificate was of record at the 
time of the last final Board denial in October 2002.  That 
document reveals that the veteran died on April [redacted], 2000.  
The immediate cause of death was cardiac arrest due to 
pneumonia and head and neck cancer.  COPD was listed as a 
significant condition contributing to death but not related 
to it.  

On the basis of the evidence discussed above, the Board 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death in a decision 
dated in October 2002.  It was concluded that a service-
connected disability did not cause or substantially 
contribute to the veteran's death.  

In correspondence received from the appellant's 
representative in May 2003, service connection was again 
sought for the cause of the veteran's death.  In a statement 
dated and received in December 2003, the appellant contended 
that the veteran's death was caused by his use of tobacco.  
She further asserted that he used tobacco to relieve his 
service-connected PTSD.  In this manner, she believed that 
his nicotine addiction should be considered secondary to his 
PTSD.  

The evidence added to the record since the prior final Board 
determination in October 2002 includes a December 2003 letter 
written by L. D. B., M.D.  Such letter opined that the 
veteran's service-connected PTSD led to a smoking habit, 
which in turn contributed to his death.  Also added to the 
claims folder since the last final Board decision is a 
January 2004 VA medical opinion, which considered and 
rejected the possibility of a relationship between the 
veteran's PTSD and his nicotine addiction.  

Having described the newly submitted evidence, the Board must 
now determine whether it is new and material.  Once again, 
for claims received on or after August 29, 2001, as here, in 
order to be "new," evidence must not have been previously 
submitted to agency decision-makers.  Here, the evidence 
submitted subsequent to the last final denial was not 
previously considered.  Moreover, such documents are not 
considered cumulative and redundant of the evidence of record 
at the time of the final October 2002 Board decision as they 
each outline specific bases not identical to those previously 
considered.  Thus, the first element of a new and material 
claim has been satisfied.

In addition to being new, the evidence submitted since the 
last final Board denial in October 2002 is also found to be 
material.  Again, "material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Here, the basis of the Board's 
denial in 2002 was the lack of competent medical evidence 
linking the veteran's death to a service-connected 
disability.  The newly submitted evidence includes an opinion 
that the veteran's death was due in part to his smoking, 
which was asserted to be secondary to his service-connected 
PTSD.  Without question, such evidence relates to an 
unestablished fact necessary to substantiate the claim.  As 
such, the criteria to reopen a claim under 38 C.F.R. § 3.156 
have been satisfied.  

Having reopened the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, such 
issue may now be adjudicated on the merits de novo.  

At the outset, the Board notes that the veteran's death 
certificate lists cardiac arrest, due to pneumonia, and head 
and neck cancer as a cause of death, with chronic obstructive 
pulmonary disease (COPD) as a contributing cause of death.  
It is noted that direct service connection has not been 
established for a cardiac disability, pulmonary disability, 
or head and/or neck cancer.  Each of these disabilities was 
initially demonstrated decades after service.  In the absence 
of demonstration of continuity of symptomatology following 
service, this is too remote from service to be reasonably 
related to service.  Further, there is no competent clinical 
opinion of record which relates either of these disorders to 
service.

Additionally, as the evidence fails to show that either 
cardiovascular disease, nor head and/or neck cancer, was 
manifested within the applicable presumptive period of one 
year following service, the chronic disease presumption under 
38 C.F.R. §§ 3.307 and 3.309 is also eliminated as a basis 
for a grant of service connection.  

As stated previously, a grant of service connection for the 
cause of the death of a veteran is warranted where the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  

Here, the veteran was service-connected for PTSD and an 
appendectomy scar at the time of his death.  It has not been 
alleged nor demonstrated by competent evidence that the 
service-connected scar caused or contributed substantially to 
the veteran's death.  In an August 2000 letter, Dr. M. K. Z. 
opined that it was "at least possible" that PTSD caused or 
contributed to the veteran's death.  In a subsequent May 2003 
communication he stated that it was "at least as likely as 
not" that the PTSD led to the veteran's death.  However, Dr. 
M. K. Z.'s opinions lack any accompanying rationale and 
therefore are considered to be minimally probative.  Further, 
Dr. M. K. Z.'s conclusions are countered by a July 2001 VA 
medical opinion finding that that the veteran's fatal cardiac 
arrest was not related to PTSD.  As that opinion was reached 
following a review of the veteran's charts, and of Dr. M. K. 
Z.'s letter, it is found to be significantly probative.  
Moreover, the July 2001 VA opinion offered an alternative 
cause of the veteran's death, that of severe hypoxia brought 
on by his pneumonia.  Such alternative cause of death serves 
to support the conclusion reached by the VA examiner, again 
adding to its probative value.  

Based on the foregoing, then, the evidence fails to establish 
that the veteran's service-connected PTSD was either the 
principal or a contributory cause of death.  However, there 
remains another possible basis for a grant of the benefit 
sought on appeal.  Specifically, the appellant contends that 
the veteran's service-connected PTSD led to nicotine 
dependence, which in turn weakened his heart and lungs, 
ultimately causing his death.

The appellant's contentions with respect to nicotine 
dependency raise some specific legal concerns.  In this vein, 
it is noted that VA issued an implementing regulation 38 
C.F.R. § 3.300 in April 2001, reflecting the statutory 
provision stating that a disability or death will not be 
service connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service. 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300 (2004).

Service connection, however, is not precluded where the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service. 38 C.F.R. § 3.300.  For purposes of this section, 
"otherwise shown" means that the disability or death can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service.  38 C.F.R. § 3.300.

It was determined by General Counsel in VAOGCPREC 6-2003 
(October 28, 2003) that neither 38 U.S.C. § 1103(a) nor VA's 
implementing regulations at 38 C.F.R. 
§ 3.300 bar a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to the 
veteran's use of tobacco products during service.

General Counsel further held that adjudicators must resolve 
(1) whether the service-connected disability caused the 
veteran to use tobacco products after service; (2) if so, 
whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service-connected disability.  If 
these questions are answered in the affirmative, the 
secondary disability may be service connected. VAOGCPREC 6- 
2003 (October 28, 2003).

In the instant case, the appellant filed her claim in 
December 2003.  Thus, the holdings in VAOPGCPREC 6-2003 are 
applicable.  However, her claim fails to satisfy the three-
pronged test delineated above.  A December 2003 letter from 
Dr. L. D. B. does assert that the veteran's PTSD led to his 
nicotine addiction.  However, a January 2004 VA opinion 
reached the opposite conclusion.  Moreover, while the private 
opinion is essentially a bare conclusion, unaccompanied by 
any supporting rationale, the January 2004 VA opinion was 
based upon a medial library literature search.  Specifically, 
seven articles addressing PTSD and nicotine addiction all 
failed to support the claim that the former caused the 
latter.  Because the VA opinion is based upon the results of 
research in medical journals, it is found to be more 
probative than L. D. B.'s opinion, for which no explanation 
was provided.

In addition to not establishing that the veteran's PTSD led 
to his nicotine addiction, 
the evidence of record also fails to demonstrate that the 
secondary disability (in this case, cardiopulmonary 
complications) would not have occurred but for the use of 
tobacco products.  Indeed, the death certificate makes no 
mention of nicotine usage.  Moreover, as indicated in a July 
2001 VA medical opinion, the veteran's respiratory failure 
was the result of pneumonia.  That report did not find that 
such pneumonia was caused by smoking, or that, in the absence 
of smoking, pneumonia would not have occurred.  Finally, 
while a December 2003 letter written by L. D. B., M.D., 
stated that the veteran expired "due to cancer of the head 
and neck with metastasis secondary to his smoking," this 
conclusion is at odds with a June 2000 treatment record 
written by Dr. M. K. Z.  That communication indicated that 
there was no evidence of recurrent or metastatic carcinoma 
following surgery and external radiation therapy.  Again, 
even if cancer was the cause of death, there is no evidence 
to show that such cancer would not have occurred but for 
tobacco use.

In sum, then, the evidence of record contains no probative 
finding that the veteran's service-connected PTSD caused his 
nicotine addiction.  Moreover, the probative evidence does 
not demonstrate that the veteran's smoking contributed to his 
cardiac and respiratory problems.  The appellant has so 
asserted, but she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Finally, even if it were possible to find 
that the veteran's smoking did contribute to his fatal 
cardiac and respiratory problems, there is no competent 
evidence to show that such problems would not have occurred 
but for the use of tobacco products.  Therefore, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on the basis of nicotine use 
allegedly compelled by his service-connected PTSD must fail.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).

Discussion

The appellant also seeks VA dependency and indemnity 
compensation benefits (DIC), which may be awarded to a 
surviving spouse upon the service-connected death of a 
veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2004).  

The record here indicates that the veteran was discharged 
from active service in March 1946.  In a March 1946 rating 
decision, service connection was awarded for psychoneurosis, 
anxiety type, encephalopathy, and a healed appendectomy scar.  
A combined 100 percent rating was assigned from March 1946 to 
provide for a period of convalescence.  

Throughout the veteran's lifetime his disability rating for 
anxiety reaction was reduced as follows: in an October 1946 
rating decision, 60 percent disabling from December 1946; in 
an October 1949 rating decision, 50 percent disabling from 
December 1949 (note: the veteran's disability was 
recharacterized as anxiety reaction); in a December 1954 
rating decision, 30 percent disabling from February 1955; in 
a December 1956 rating decision, 10 percent disabling from 
February 1957; and in a February 1959 rating decision, it was 
reduced to noncompensable from November 1958.  

The noncompensable rating was in effect from November 1958 
until 1995, when the veteran sought an increased rating.  In 
a March 1996 rating decision, the veteran's anxiety reaction 
was reclassified as PTSD and a 30 percent evaluation was 
assigned, effective November 1995.  In a January 1999 rating 
decision, the veteran's PTSD disability rating was increased 
to 50 percent disabling effective January 1999.  In November 
1999, the RO increased the veteran's PTSD rating to 70 
percent disabling effective January 1999 and awarded 
individual unemployability also effective January 1999.  

A 70 percent rating was in effect from January 1999 for PTSD 
and a noncompensable rating was in effect from March 1946 for 
an appendectomy scar.  Individual unemployability became 
effective January 1999.  His combined schedular rating was 70 
percent from January 1999. (See the November 1999 rating 
decision).

On April [redacted], 2000, the veteran died from cardiac arrest due 
to or as a consequence of pneumonia, due to or a consequence 
of head and neck cancer.  COPD was listed as another 
significant condition.  During his lifetime, the veteran did 
not receive an award of service connection for any 
disabilities other than PTSD (previously characterized as 
anxiety reaction) and a healed appendectomy scar, including 
the terminal disorder.  

Based on the above, it is clear that the veteran was not 
rated as totally disabling for service-connected disability 
for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  As such, the criteria set forth under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been satisfied.  
Moreover, VA has established that "hypothetical entitlement" 
is not a viable basis for establishing benefits under either 
38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.

Thus, there is only one remaining means by which the 
appellant can succeed in the present appeal.  Namely, the 
evidence must demonstrate that the statutory duration 
requirement of 38 U.S.C.A. § 1318 would have been met, but 
for clear and unmistakable error in a previous decision.

As noted previously, one means of establishing CUE is to 
demonstrate that the correct facts, as they were known at the 
time, were not before the adjudicator at the time of the 
final decision being challenged.  See Russell v. Principi, 
310, 313 (1992).   Here, a review of rating decisions dated 
in March 1946, October 1946, October 1949, October 1950, 
December 1954, December 1956, February 1959, March 1996, 
January 1999, and November 1999 fails to indicate any error 
in fact as to those determinations.  Rather, the recitation 
of evidence in such rating actions is consistent with the 
medical records then associated with the claims file.  

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.   

Again, a review of rating decisions dated in March 1946, 
October 1946, October 1949, December 1954, December 1956, 
February 1959, March 1996, January 1999, and November 1999 
fail to show any misapplication of the statutory or 
regulatory provisions extant at the time.  Indeed, the 
discussion included in such rating actions revealed that the 
RO considered appropriate rating criteria in rendering the 
decisions.  

Based on the foregoing, it has not been shown that either the 
March 1946, October 1946, October 1949, October 1950, 
December 1954, December 1956, February 1959, March 1996, 
January 1999, or November 1999 rating decision was based on 
incorrect facts, as they were known at the time, or involved 
misapplication of the law as it was then in effect.  As such, 
there is no finding of CUE as to any of those determinations.  

In conclusion, then, the veteran was not rated as totally 
disabling for the duration requirements set forth under 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Moreover, a theory of 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.  Finally, there is no showing of CUE 
as to any prior rating actions.  For these reasons, the 
appellant's claim of entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
must fail.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).




ORDER

New and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened and to this 
extent the appeal is granted.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002) is 
denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


